—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered May 13, 1998, convicting him of *443grand larceny in the third degree (four counts), criminal possession of a forged instrument in the second degree (thirty-six counts), forgery in the second degree, grand larceny in the fourth degree (two counts), offering a false instrument for filing in the first degree, petit larceny, and scheme to defraud in the first degree.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Santucci, J. P., Luciano, Feuerstein and Adams, JJ., concur.